Williams, J.
(dissenting). We respectfully disagree with the decision of the majority of our colleagues not to consider the request of the Senate for an opinion on HB 4700.
Ab initio, we understand and respect the weighty considerations that moved them to their opinion. However, we believe the considerations to the contrary are more weighty and worthy.
The request certainly concerns a "question^] of law upon [a] solemn occasion[s] as to the constitu*69tionality of legislation”. Whatever the judicial decision on the impact of the so-called Headlee Amendment will be, it will affect state and local financing as long as that provision is the law of this state.
The lack of an advisory opinion can paralyze legislative action or encourage erroneous action that, if ruled unconstitutional, might well be an unrivaled mess to unravel. An advisory opinion, of course, is not definitive, but without one, the Legislature is much less well-advised to tackle a fundamental problem of government.
In our opinion both law and wisdom as well as comity require us to accept the Senate request for an advisory opinion.
Fitzgerald, J., concurred with Williams, J.